Citation Nr: 1337206	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, rated as 20 percent disabling prior to August 5, 2008, and as 40 percent disabling beginning August 5, 2008.

2.  Entitlement to a rating in excess of 20 percent for residuals of dislocation injury of the left shoulder.

3.  Entitlement to a rating in excess of 10 percent for residuals of right knee injury.

4.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the right knee.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to an effective date earlier than September 1, 2010 for additional compensation for a dependent child based on school attendance.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, July 2009 and August 2010 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The June 2008 rating decision granted an increased rating of 10 percent for lumbosacral strain, effective October 31, 2007, the date the claim for increase was received, denied a rating in excess of 20 percent for residuals of dislocation injury of the left shoulder, denied service connection for arthritis of the cervical spine, and denied reopening of the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The July 2009 rating decision, in pertinent part, granted a separate rating for limitation of extension of the right knee and assigned a 10 percent rating effective August 5, 2008 (the date the RO indicated was the date of the claim for an increased rating), increased the rating for lumbosacral strain to 40 percent, effective August 5, 2008 (the date the RO indicated was the date of the claim for an increased rating), denied a rating in excess of 20 percent for residuals of dislocation injury to the left shoulder, denied a rating in excess of 10 percent for residuals of a right knee injury, confirmed and continued the previous denial of service connection for cervical spine disability, denied reopening a claim of entitlement to service connection for PTSD, and denied TDIU.  The August 2010 rating action determined that as of September 1, 2010 the Veteran would receive additional compensation for a dependent child based on school attendance.

In a May 2010 rating decision, the RO granted service connection for PTSD.  As this represents a total grant of benefits sought on appeal, these issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Although the Veteran did not submit a timely notice of disagreement with the June 2008 rating decision, the Board finds that new and material evidence pertinent to the claims for increased ratings for lumbosacral strain and residuals of dislocation injury of the left shoulder, and entitlement to service connection for cervical spine disability, was received within the year period following the June 2008 rating decision, and as such, this decision did not become final.  38 C.F.R. § 3.156(b) (2013).

A videoconference hearing was held in May 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to an increased rating for lumbosacral strain, rated at 20 percent prior to August 5, 2008, and at 40 percent beginning August 5, 2008, entitlement to a rating in excess of 20 percent for residuals of dislocation injury of the left shoulder, entitlement to a rating in excess of 10 percent for residuals of right knee injury, entitlement to an initial rating in excess of 10 percent for limitation of extension of the right knee, entitlement to service connection for a cervical spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

At the May 2013 videoconference hearing before the undersigned, and in a May 2013 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to an effective date earlier than September 1, 2010 for additional compensation for a dependent child based on school attendance.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to an effective date earlier effective date earlier than September 1, 2010 for additional compensation for a dependent child based on school attendance.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in correspondence received by VA on May 2013, as well as at the May 2013 videoconference hearing, has withdrawn his appeal of the issue of entitlement to an effective date earlier than September 1, 2010 for additional compensation for a dependent child based on school attendance.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue.



ORDER

The appeal of the issue of entitlement to an effective date earlier than September 1, 2010 for additional compensation for a dependent child based on school attendance is dismissed.


REMAND

The Veteran last underwent VA examinations in connection with his claims for increased disability ratings involving the left shoulder and lumbosacral spine in June 2009 and the right knee in April 2010.  At the May 2013 Board hearing, the Veteran testified that his symptoms with respect to his lumbosacral spine, right knee, and left shoulder had increased in severity since the last examinations.  

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the May 2013 testimony indicating an increase in the severity of the Veteran's symptoms since the prior VA examinations is enough to require a new VA examination.

With respect to the Veteran's claim of entitlement to service connection for a cervical spine disability, the Board notes that in an August 2009 statement, the Veteran essentially indicated that his neck disability is secondary to his left shoulder disability.  He stated that due to his left shoulder disability he has to shift everything to his right side, thus putting strain on his neck.  
Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

The Veteran is competent to report symptoms perceived through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, he is competent to report that due to his left shoulder disability he favors his left side and shifts everything to his right side.  He is also competent to report strain on his neck.  Therefore, under the circumstances, the Board finds that a remand is required in order to schedule the Veteran for a VA examination to determine whether any current cervical spine disability is caused or aggravated by his service-connected left shoulder disability.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2013).  

The Board notes that the Veteran currently meets the schedular criteria for a TDIU.  However, as the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service-connected disabilities cause him to be unemployable, such an opinion must be obtained on remand.
A December 1994 rating decision indicates that eligibility for vocational rehabilitation was established.  A review of the record reflects that the Veteran's vocational rehabilitation records are not in the claims file.  Therefore, they should be obtained.

Ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from the VA Medical Centers in Charleston, South Carolina and/or Columbia, South Carolina, and any associated outpatient clinics, dating from March 2012 to the present, and associate them with the claims file.

2.  Obtain the Veteran's Vocational Rehabilitation file and associate it with the claims file.

3.  Schedule the Veteran for a VA examination or examinations to determine the nature and etiology of any current cervical spine disability, as well as the current severity of his service-connected lumbosacral strain, dislocation injury residuals of the left shoulder, and right knee disabilities, as well as the impact the Veteran's service-connected disabilities have on his ability to work.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging tests (MRIs) should be conducted.  

With respect to any cervical spine disability present, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any currently present cervical spine disability is caused or aggravated by his service-connected residuals of dislocation injury of the left shoulder.

Aggravation is defined as worsening beyond the natural progression of the disease.

All ranges of motion of the lumbosacral spine, left shoulder, and right knee should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the right knee, the examiner should express the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the lumbosacral spine, left shoulder, and/or right knee could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the right knee and, if so, its severity. 
The examiner is also asked to obtain a complete occupational history from the Veteran, and to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected lumbosacral strain, left shoulder disability, right knee disabilities, PTSD, duodenal ulcer, and residuals of umbilical herniorrapthy, without consideration of his non-service-connected disabilities and without regard to his age, renders him unable to secure or follow a substantially gainful occupation. 

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file. 

4.  Notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


